             Case 3:20-cv-02017-YY        Document 5       Filed 11/20/20      Page 1 of 3




Edward H. Trompke, OSB #843653
ed.trompke@jordanramis.com
Joseph A. Rohner IV, OSB #064919
joseph.rohner@jordanramis.com
Christopher K. Dolan, OSB #922821
chris.dolan@jordanramis.com
JORDAN RAMIS PC
Two Centerpointe Dr., 6th Floor
Lake Oswego, Oregon 97035
Telephone: (503) 598-7070
Facsimile: (503) 598-7373

Attorneys for Plaintiffs Oregon Restaurant and
Lodging Association and Restaurant Law
Center




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

OREGON RESTAURANT AND LODGING                          Case No. 3:20-cv-2017
ASSOCIATION, an Oregon Domestic Non-
Profit Corporation; and RESTAURANT LAW                 DECLARATION OF CHAD WEST IN
CENTER,                                                SUPPORT OF PLAINTIFFS’ MOTION
                                                       FOR TEMPORARY RESTRAINING
                Plaintiffs,                            ORDER

        v.                                             EXPEDITED CONSIDERATION
                                                       REQUESTED
KATE BROWN, in her official capacity as the
Governor of the State of Oregon,                       HEARING REQUESTED

                Defendant.



       I, Chad West, hereby declare:

       1.       I make this declaration based upon my personal knowledge, and I am competent

to testify to the matters stated in this declaration. I make this declaration in support of Plaintiffs’

Page 1 – DECLARATION OF CHAD WEST IN
         SUPPORT OF PLAINTIFFS’ MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                                    54164-76645 4848-9965-0770.1
            Case 3:20-cv-02017-YY       Document 5      Filed 11/20/20     Page 2 of 3




Motion for Temporary Restraining Order. The Oregon Restaurant and Lodging Association is

authorized to act on behalf of me and my businesses in addressing Governor Kate Brown’s

COVID-19 related executive orders.

       2.      I am the co-owner of several “food establishments” that are subject to Governor

Brown’s Executive Order 20-65, including Mucho Gusto Mexican Kitchen, which has two

locations in Eugene, Oregon and one location in Medford, Oregon, as well as DickieJo’s

Burgers, DickieYo’s Frozen Treats, and Bill & Tim’s Barbeque and Tap House in Eugene,

Oregon. Each of these establishments is duly authorized to carry on business in the state of

Oregon and in the cities in which they operate, and they are subject to applicable health

department regulations. In all, my restaurants currently employ up to 106 employees, although

this is 28 fewer employees than were employed just prior to the start of the COVID-19

pandemic.

       3.      At the start of the COVID-19 pandemic, these establishments were closed for a

period of nine weeks beginning March 16, 2020. In May of this year, we began the process of

reopening the establishments. Sales, however, have been down, and as of the end of October, we

have lost approximately one-half million dollars in revenue. This has been devastating.

///

///

///

///

///

///

///


Page 2 – DECLARATION OF CHAD WEST IN
         SUPPORT OF PLAINTIFFS’ MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                                54164-76645 4848-9965-0770.1
            Case 3:20-cv-02017-YY      Document 5       Filed 11/20/20    Page 3 of 3




       4.      Although we intend to keep our establishments open during the 2-week freeze

period ordered by the Governor, relying on various delivery types and expanding our on-line

ordering, this model is not sustainable. Over the course of the next two weeks, we anticipate

losses of up to $100,000. To compensate, we have reduced our labor by 340 hours per week (in

part by reducing employee hours and, unfortunately, by letting some employees go). These

losses, however, are not sustainable, and absent assistance from either the U.S. or Oregon

governments, we will have to begin closing these businesses.

       I HEREBY DECLARE THAT THE ABOVE STATEMENT IS TRUE TO THE BEST

OF MY KNOWLEDGE AND BELIEF AND THAT I UNDERSTAND IT IS MADE FOR USE

AS EVIDENCE IN COURT AND IS SUBJECT TO PENALTY OF PERJURY.

       DATED this 18th day of November, 2020.




                                           By: s/ Chad West
                                               Chad West




Page 3 – DECLARATION OF CHAD WEST IN
         SUPPORT OF PLAINTIFFS’ MOTION FOR
         TEMPORARY RESTRAINING ORDER
                                                                               54164-76645 4848-9965-0770.1
